INVESTMENT ADVISORY AGREEMENT This Investment Advisory Agreement is made as of this day of October, 2001, between NICHOLAS FAMILY OF FUNDS, INC., a Maryland corporation (the "Corporation") on behalf of its series, Nicholas Focus Fund (the "Fund"), and NICHOLAS COMPANY, INC., a Wisconsin corporation (the "Adviser"). W I T N E S S E T H: WHEREAS, the Corporation is an open-end, management investment company registered under the Investment Company Act of 1940, as amended ("1940 Act"); and WHEREAS, the Corporation is authorized by its Articles of Incorporation and By-laws to issue separate series of shares representing interests in separate investment portfolios; WHEREAS, the Fund is a series of the Corporation having separate assets and liabilities; WHEREAS, the Adviser is registered as an investment adviser under the 1940 Act, and is engaged in the business of providing investment advice to individual clients and investment companies; and WHEREAS, the Fund desires to retain the Adviser to render investment advice and advisory services to the Fund and the Adviser is willing to render such services; NOW, THEREFORE, in consideration of the premises and the mutual covenants hereinafter set forth, the parties hereto agree as follows: 1. Employment of Adviser.
